Citation Nr: 0837808	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to January 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).

Service treatment records show that the veteran complained of 
pain in the thoracic are of the back, left side, after heavy 
lifting in February 1975.  The impression was muscle strain.  
A subsequent September 1975 medical report also shows 
complaints of low back pain for the past two weeks with an 
initial injury 10 months earlier.  The veteran's December 
1976 separation examination shows a normal spine however it 
also notes "recurrent low back pain - etiology 
undetermined."  
 
There are no post-service medical records until approximately 
nine years after the veteran's discharge when the veteran 
complained of constant back pain for approximately three 
weeks in a July 1986 VA outpatient treatment report.  
Significantly, this report notes that there was no recent 
reinjury to the back.   

There are no complaints of back pain again until November 
1994 when the veteran fell off of a ladder at work and hit 
the back of his head and upper back.  An X-ray done at that 
time showed "slight anterior wedging of C7, either 
developmental or secondary to prior trauma."  A June 1996 
private treatment report shows complaints of occasional back 
pain and a July 1996 private treatment report shows a history 
of injury to the back but also notes that it is "not 
currently problematic."    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current back disorder, on remand he 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. Arrange with the appropriate VA 
medical facility for the appellant to 
be afforded an orthopedic examination 
to determine whether the veteran has 
a current back disorder and, if so, 
whether the current back disorder is 
related to his military service.  
Specifically, the examiner should 
give an opinion as to whether the 
veteran's complaints of back are 
related to the February 1975 injury 
to the back in service.  The claims 
folder must be made available to the 
examiner for review and he/she should 
be asked the following:

     
?	Does the veteran have a current 
disability of     the back?

?????Is it at least as likely as not 
that the veteran's current back 
disorder is related to the 

